The court decided in this case that upon an application for an order that the committee of a lunatic or a drunkard pay a sum exceeding the amount limited by the 102d Rule for the expense of obtaining the commission, etc., there should be an affidavit showing the necessity of an increased allowance, if there is anything special in the case. That costs and expenses, in the rule, was not intended to include anything beyond taxable costs and taxable disbursements. That where a commission of lunacy is issued, a solicitor or counselor of this court should always be named one of the commissioners; and that a charge for a counsel fee upon executing the commission is not allowable. That the traveling expenses of the solicitor, to attend on the execution of the commission, are not taxable disbursements. That a retaining fee to counsel is not allowable in proceedings of this kind. That it is the duty of the commissioners to make their own return, and therefore the solicitor cannot charge for drawing and engrossing it; nor can he charge for drawing, engrossing, and copy of the panel of jurors for the sheriff, or for engrossing the sheriff’s return on the venire, or for engrossing venire and a copy to keep, or *for filing the panel and sheriff’s return to a venire, or for drawing oaths to be administered to jury and witnesses, or for instructions to the commissioners how to discharge their duty, or for a copy of subpoena to keep, or for a copy of the inquisition, in addition to the draft and engrossment. That the notice to the drunkard of the execution of the commission should not be taxed by the folio. That au affidavit of the identity of the wife of the drunkard who signed the consent upon the petition for the committee is unnecessary. That the counsel fee upon the «porte motions for a commission, and for the appointment of a committee, is only $1.50. That the solicitor is not entitled to charge for drawing his bill of costs, in such a case; the copy tobe taxed and filed only is to be allowed, at 50 cents. That upon a commission of lunacy, the jury are entitled to a fee of 12i cents each; the number of which jurors *1055should not exceed twenty-three. Application for an allowance beyond the $50 specified in the 162d Rule denied.